DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the response received May 6, 2022 (the “Response”).  
In response to the Response, the previous (1) objection to the title under 37 C.F.R. § 1.72(a); (2) objection to the abstract under 37 C.F.R. § 1.72(b); (3) objection to claims 4 and 12 under 37 C.F.R. § 1.71(a); and (4) rejection of claims 5, 9, 11, and 12 under 35 U.S.C. § 112(b)
are WITHDRAWN.
Claims 1–14 are pending.  

Drawings
Response to Arguments
Applicant asserts “[i]n response to the drawing objections directed to Fig. 4, Applicant submits a revised Fig. 4 in a replacement sheet.”  Response 2.
The Examiner does not find a revised Fig. 4 in a replacement sheet on the record of the instant application, let alone attached to the Response.  Although the Examiner finds a PDF attachment to the Response, the PDF attachment is a copy of page 2 of the Response.
Next, Applicant asserts 
[i]n response to the drawing objection that reference characters 48-60 shown in Figs. 1-14 are not described in the specification, Applicant did not find any such characters upon close reviewing of Figs. 1-14 and respectfully asks the examiner to clarify which characters shown in the drawings are not described in the specification.

Response 2.
	The Examiner finds reference characters 48–60 shown in Figs. 1–14 are located near the center of the bottom margin of each sheet.1  See Drawings, filed June 2, 2021.
	Additionally, the Examiner notes if Applicant intended reference characters 48–60 to be page numbers, then the drawings will be objected to under 37 C.F.R. § 1.84(t) because
[t]he sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1, within the sight as defined in paragraph (g) of this section. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable surface. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. The number of each sheet should be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking.

37 C.F.R. § 1.84(t); see also MPEP § 608.02.

The Objections
37 C.F.R. § 1.84(p)(5) recites “Reference characters not mentioned in the description shall not appear in the drawings.”  See MPEP § 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(p)(5) for including a reference character not mentioned in the description.  See Figs. 1–14, reference characters 48–60.
37 C.F.R. § 1.84(p)(3) recites “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.”  See MPEP § 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(p)(3) for failing to include letters measuring at least .32 cm. (1/8 inch) in height.  See Fig. 4.
37 C.F.R. § 1.84(t) recites “These [numbering of sheets of drawings], if present, must be placed in the middle of the top of the sheet, but not in the margin. . . . The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion.”  See MPEP § 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(t) for failing to include the numbering of sheets of drawings in the middle of the top of the sheet, but not in the margin.  See Fig. 4; see also 37 C.F.R. § 1.84(g) for the top margin location.
37 C.F.R. § 1.84(c) recites “Identifying indicia should be provided, and if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet within the top margin.”  See MPEP § 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(t) for failing to placing the docket number on the front of each sheet within the top margin.  See Fig. 4; see also 37 C.F.R. § 1.84(g) for the top margin location.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the USPTO does not prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the Examiner, Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections – 35 U.S.C. § 103
Claims 1, 4, 5, 8–12, and 14 are rejected under 35 U.S.C. § 103 as being obvious over Lastovetska, Blockchain Architecture Basics: Components, Structure, Benefits & Creation, WayBack Machine, pp. 1–21, (Jan. 31, 2019), available at https://web.archive.org/web/20200430183143/https://mlsdev.com/blog/156-how-to-build-your-own-blockchain-architecture (last visited February 7, 2022) in view of Moreno et al. (US 2011/0110370 A1; filed Nov. 12, 2009).
Response to Arguments
I.
Applicant asserts “the portions of Lastovetska cited by the examiner disclose creating a block along with a hash, sending the block to every node in the network, and verifying the block by a receiving node when the block is received.”  Response 10.  Applicant argues “[a] block is a transaction record with a hash being attached.  It does not represent a task.”  Response 10.
	The Examiner is unpersuaded of error.  The Examiner mapped Lastovetska’s block to the claimed first packet, and not to either the claimed blockchain task or computing task.  See Office action 7, mailed Feb. 11, 2022; see also below rejection.
Next, Applicant argues “[a] block is not a packet and does not include a (first) field that indicates to the node to execute a blockchain task.”  Response 10.
The Examiner is unpersuaded of error.  Applicant’s Specification does not define the term “packet.”  See generally Spec.  The term “packet” is defined as “[a] unit of information transmitted as a whole from one device to another on a network.”  Microsoft Computer Dictionary 385 (5th ed. 2002).  Lastovetska’s block is a unit of information transmitted as a whole from one device to another on a network.  See Lastovetska 11 (illustrating a figure titled “HOW BLOCKCHAIN WORKS” with step 3 reciting “The Block is sent to every node in the network”).  Lastovetska’s block, then, is a packet.
Moreover, Lastovetska’s block includes a hash the moment it is created.  See Lastovetska 12 (reciting “The moment a block is created, it automatically attaches a hash.”).  Applicant’s Specification does not define the term “field.”  See generally Spec.  The term “field” is defined as “[a] location in a record in which a particular type of data is stored.”  Microsoft Computer Dictionary 210.  Lastovetska’s block includes a location to which the hash is stored.  See Lastovetska 6 (illustrating a blockchain sequence diagram showing hashes of each block located directly below headers of each block).  Lastovetska’s block, then, includes a first field where the hash is located.
Lastovetska teaches the hash in the block indicates to execute a block verification process.  See id. at 13 (reciting “Once a new block is created, it is sent to each node within the blockchain system. Then, each node verifies the block and checks whether the information stated there is correct.”).  Lastovetska, then, at least suggests receiving a first block (the claimed “first packet”), wherein the first block comprises a hash (the claimed “first field”), the hash indicates to execute block verification (the claimed “blockchain task”).
II.
	Next, Applicant argues “[n]one of these disclosures mentions obtaining input data based on the (first IGP) packet.”  Response 11.  Notably, Applicant argues “a hash computed against a block and attached to a block is not ‘input data’ because the hash in not ‘input’ into anything.”  Id.  According to Applicant, “[i]f the hash were viewed as input data, the node or nodes that receive the block, which the examiner equates to the blockchain task, do not need to compute, or otherwise obtain, the input data because the hash is already computed and attached to the block by the sending node.”  Id.
The Examiner is unpersuaded of error.  The Examiner maps Lastovetska’s hash from a previous block as the claimed input data.  See Office action 7, mailed Feb. 11, 2022; see also below rejection.  The Examiner finds the mapping consistent with Applicant’s Specification which recites “the input data to the consensus mechanism includes . . . a hash value of a previous block carried in a last block field.”  Spec. ¶ 142.  The Examiner finds Lastovetska’s hash from a previous block must be input to the current block.  See Lastovetska 6 (bottom figure illustrating an arrow from “Block 1 Header” from block 1 to “Hash of previous Block Header” from block 2).  Lastovetska, then, at least suggests obtaining a hash from a previous block (the claimed “input data”) to a consensus protocol (the claimed “consensus mechanism”) based on the first block (the claimed “first packet”).
III.
	Next, Applicant argues “the examiner misquoted step 4 of HOW BLOCK CHAIN WORKS on page 11-12 of Lastovetska.  Step 4 says ‘Nodes validate the transaction.’ Step 4 does NOT say ‘Nodes validate the transaction based on the input data.’.”  Response 11.
The Examiner is unpersuaded of error.  At the outset, the Examiner notes “[a] . . .reference . . . need not duplicate word for word what is in the claims.” Standard Havens Prods., Inc. v. Gencor Indus., Inc., 953 F.2d 1360, 1369 (Fed. Cir. 1991); cf. In re Bond, 910 F.2d 831, 832–33 (Fed. Cir. 1990) (citing Akzo N.V. v. U.S. Int’l Trade Comm’n, 808 F.2d 1471, 1479 & n.11 (Fed. Cir. 1986)) (interpretation of references “is not an ‘ipsissimis verbis’ test.”).
The Examiner agrees step 4 of Lastovetska recites “Nodes validate the transaction.”  Lastovetska 11–12.  The Examiner, however, never misquoted Lastovetska by stating Lastovetska’s step 4 itself instead recites “Nodes validate the transaction based on the input data.”  See generally Office action mailed Feb. 11, 2022; see also below rejection.
Next, Applicant argues 
the examiner seems to interpret Lastovetska’s disclosure that nodes validate the received block based on the hash to mean that, after receiving a block, a node executes the blockchain task (1.e., validate the received block) based on the hash (i.e., the input data). Such interpretation is inconsistent with the interpretation the examiner gives to the other limitations.  Validating the received block is automatically performed or always performed by the receiving node. The block, which the examiner equates to the received packet, does not include a (first) field that indicates to the receiving node to validate the block (execute the blockchain task).

Response 11–12.
The Examiner is unpersuaded of error.  Page 13 of Lastovetska (emphasis added) teaches “each node verifies the block and checks whether the information stated there is correct.”  The Examiner emphasizes “the information stated there” because the information stated there includes the hash from a previous block.  See Lastovetska 6 (bottom figure illustrating an arrow from “Block 1 Header” from block 1 to “Hash of previous Block Header” from block 2).  Thus, the Examiner finds Lastovetska teaches executing the blockchain verification (the claimed “blockchain task”) based on the hash from a previous block (the claimed “input data”).  
IV.
Next, Applicant argues “Lastovetska does not mention IGP and Moreno does not mention blockchain. The two references are related to totally different technologies, networking and blockchain.”  Response 12.  Moreover, Applicant argues “Lastovetska does not mention any network protocol that can be used in a blockchain network. Moreno mentions IGP but uses IGP for routing and forwarding of data packets in a data network.”  Id.
The Examiner is unpersuaded of error.  At the outset, the Examiner notes the analogous art test does not ask whether Lastovetska and Moreno are analogous to each other, but rather asks whether the references are analogous to the claimed subject matter—which they are.  See In re Kahn, 441 F.3d 977, 986-87 (Fed. Cir. 2006) (defining the scope of analogous prior art as falling under at least one of two separate tests: whether the reference’s art is from the same field of endeavor as the invention, regardless of the problem addressed and, (2) if the reference is not within the field of the inventor’s endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved).
	“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.”  KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398,417 (2007).  Contrary to Applicant’s argument (Response 12), the Examiner finds no reasons why combining Moreno’s IGP packet with Lastovetska’s packet would not at least contribute to allowing multiple VRFs on a single adjacency as the Examiner proposes (see Office action 8, mailed Feb. 11, 2022; see also below rejection)— proposed enhancements to the combination of Lastovetska and Moreno that predictably use prior art elements according to their established functions to yield a predictable result.  See KSR, 550 U.S. at 417.  
Moreover, the Examiner’s provided motivation to combine Moreno’s IGP packet with Lastovetska’s packet is not based solely on impermissible hindsight as Applicant contends (see Response 13), but rather supported by articulated reasoning with some rational underpinning to justify the Examiner’s obviousness conclusion.  See In re McLaughlin, 443 F.2d 1392, 1395 (CCPA 1971) (reciting “Any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.”; emphasis added).

The Rejection
Regarding claim 1, while Lastovetska teaches a first network device (“node” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11; “Node - user or computer within the blockchain architecture (each has an independent copy of the whole blockchain ledger)” and “Miners - specific nodes which perform the block verification process before adding anything to the blockchain structure” at p. 10) comprising:
at least one processor (Lastovetska at least suggest the node and miner discussed at p. 10 includes a processor);
one or more memories (Lastovetska at least suggest the node and miner discussed at p. 10 includes a memory) coupled to the at least one processor and storing instructions for execution by the at least one processor, the instructions instruct the at least one processor to cause the first network device to:
receive (“The Block is sent to every node in the network” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11) a first packet (“A Block that represents the transaction is created” at step 2 of “HOW BLOCKCHAIN WORKS” at p. 11; “new block is created” at p. 13), wherein the first 
obtain input data (“The moment a block is created, it automatically attaches a hash, while any changes made in a block affect the change of a hash too.” and “The final element within the block is the hash from a previous block.” at p. 12) to the consensus mechanism based on the first packet: and
execute the blockchain task (“each node verifies the block and checks whether the information stated there is correct” at p. 13; “Nodes validate the transaction” at step 4 of “HOW BLOCKCHAIN WORKS” at pp. 11–12) based on the input data,
Lastovetska does not teach the first packet being a first interior gateway protocol (IGP) packet.
Moreno teaches a first IGP packet (“IGP packet” at ¶ 24; fig. 6, IGP packet item 70).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lastovetska’s first packet to be a first IGP packet as taught by Moreno to exchange routing data within an autonomous system.  Moreover, “to allow multiple VRFs on a single adjacency.”  Moreno ¶ 24.
Regarding claim 4, while Lastovetska teaches wherein after receiving a first interior gateway protocol (IGP) packet, the instructions further instruct the at least one processor to cause the network device to:
validate the transaction (“Nodes validate the transaction” at step 4 of “HOW BLOCKCHAIN WORKS” at pp. 11–12),
Lastovetska does not teach the network device to broadcast the first IGP packet in an IGP domain, wherein the IGP domain comprises the first network device and a second network device.
Lastovetska teaches a gateway device to broadcast (“The Block is sent to every node in the network” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11) the first IGP packet in a domain (“the network” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11; “The Block is sent to every node in the network” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11), wherein the IGP domain comprises the first network device and a second network device (“sent to each node within the blockchain system” at p. 13).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lastovetska’s network device to broadcast the first IGP packet in an IGP domain, wherein the IGP domain comprises the first network device and a second network device as taught by Lastovetska to “improve operational efficiency and save costs significantly.”  Lastovetska p. 2.
Moreno teaches an IGP domain (“IGP domain” at ¶ 35).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Lastovetska/Moreno combination’s domain to be an IGP domain as taught by Moreno to exchange routing data within an autonomous system.  Moreover, “to allow multiple VRFs on a single adjacency.”  Moreno ¶ 24.
Regarding claim 5, while Lastovetska teaches wherein after executing the blockchain task (“each node verifies the block and checks whether the information stated there is correct” at p. 13; “Nodes validate the transaction” at step 4 of “HOW BLOCKCHAIN WORKS” at pp. 11–12), the instructions further instruct the at least one processor to cause the network device to:
	generate a second packet (“The Block is added to the existing Blockchain” at step 5 of “HOW BLOCKCHAIN WORKS” at pp. 11–12), wherein the second packet comprises a first block (“The Block” at step 5 of “HOW BLOCKCHAIN WORKS” at pp. 11–12) obtained by the first network device by executing the blockchain task,
Lastovetska does not teach (A) the second packet being a second IGP packet; and (B) broadcast the second IGP packet in the IGP domain.
Lastovetska teaches broadcasting a packet (“The Block is sent to every node in the network” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11) in a domain (“the network” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11; “The Block is sent to every node in the network” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Lastovetska/Moreno combination’s second packet to be broadcasted in a domain as taught by Lastovetska to “improve operational efficiency and save costs significantly.”  Lastovetska p. 2.
Moreno teaches a second IGP packet (“IGP packet” at ¶ 24; fig. 6, IGP packet item 70) and an IGP domain (“IGP domain” at ¶ 35).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Lastovetska/Moreno combination’s second packet to be a second IGP packet and for the Lastovetska/Moreno combination’s domain to be an IGP domain as taught by Moreno to exchange routing data within an autonomous system.  Moreover, “to allow multiple VRFs on a single adjacency.”  Moreno ¶ 24.
Regarding claim 8, while Lastovetska teaches a gateway device (the computer illustrated at step 1 of “HOW BLOCKCHAIN WORKS” at p. 11) comprising:
	at least one processor (Lastovetska at least suggest the computer illustrated at step 1 of “HOW BLOCKCHAIN WORKS” at p. 11 includes a processor);
	one or more memories (Lastovetska at least suggest the computer illustrated at step 1 of “HOW BLOCKCHAIN WORKS” at p. 11 includes a memory) coupled to the at least one processor and storing instructions for execution by the at least one processor, the instructions instruct the at least one processor to cause the gateway device to:
	generate a first packet (“A Block that represents the transaction is created” at step 2 of “HOW BLOCKCHAIN WORKS” at p. 11; “new block is created” at p. 13) in response to a storage request,
	wherein the first packet comprises a first field (“The moment a block is created, it automatically attaches a hash” at p. 12) , the first field indicates to execute a blockchain task (“each node verifies the block and checks whether the information stated there is correct” at p. 13), and the blockchain task is a computing task corresponding to a consensus mechanism (“a consensus protocol. A consensus system is a set of network rules, and if everyone abides by them, they become self-enforced inside the blockchain.” at p. 13; “proof-of-work” at p. 13) in a blockchain network (“network” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11); and
	send (“The Block is sent to every node in the network” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11) the first packet,
Lastovetska does not teach the first packet being a first interior gateway protocol (IGP) packet.
Moreno teaches a first IGP packet (“IGP packet” at ¶ 24; fig. 6, IGP packet item 70).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lastovetska’s first packet to be a first IGP packet as taught by Moreno to exchange routing data within an autonomous system.  Moreover, “to allow multiple VRFs on a single adjacency.”  Moreno ¶ 24.
Regarding claim 9, while Lastovetska teaches wherein the instructions further instruct the at least one processor to cause the network device to:
	broadcast (“The Block is sent to every node in the network” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11) the first IGP packet in a domain (“the network” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11; “The Block is sent to every node in the network” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11), wherein the domain comprises a plurality of network devices (“sent to each node within the blockchain system” at p. 13),
	the Lastovetska/Moreno combination does not teach the domain being an IGP domain.
Moreno teaches an IGP domain (“IGP domain” at ¶ 35).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Lastovetska/Moreno combination’s domain to be an IGP domain as taught by Moreno to exchange routing data within an autonomous system.  Moreover, “to allow multiple VRFs on a single adjacency.”  Moreno ¶ 24.
Regarding claim 10, while Lastovetska teaches wherein a first interface (an inherent and implicit first part of a program necessary to receive the “transaction” at step 1 of “HOW BLOCKCHAIN WORKS” at p. 11) of the gateway device (the computer illustrated at step 1 of “HOW BLOCKCHAIN WORKS” at p. 11) is configured to receive the storage request, 
a second interface (an inherent and implicit second part of a program necessary to receive a hash of the block at p. 12 included in the created block at step 2 of “HOW BLOCKCHAIN WORKS” at p. 11) of the gateway device (the computer illustrated at step 1 of “HOW BLOCKCHAIN WORKS” at p. 11) is configured to receive a consensus algorithm (“a consensus protocol. A consensus system is a set of network rules, and if everyone abides by them, they become self-enforced inside the blockchain.” at p. 13; “proof-of-work” at p. 13) required for executing the blockchain task, 
a third interface (an inherent and implicit second part of a program necessary to allocate computing power to “verif[y] the block and checks whether the information stated there is correct” at p. 13) of the gateway device is configured to allocate computing power to the blockchain task (“each node verifies the block and checks whether the information stated there is correct” at p. 13), and 
a fourth interface (an inherent and implicit second part of a program necessary to allocate computing power to “validate the transaction” at step 4 of “HOW BLOCKCHAIN WORKS” at pp. 11–12) of the gateway device is configured to process a packet (“A Block that represents the transaction is created” at step 2 of “HOW BLOCKCHAIN WORKS” at p. 11; “new block is created” at p. 13),
Lastovetska does not teach the packet being an IGP packet.
Moreno teaches an IGP packet (“IGP packet” at ¶ 24; fig. 6, IGP packet item 70).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Lastovetska/Moreno combination’s packet to be an IGP packet as taught by Moreno to exchange routing data within an autonomous system.  Moreover, “to allow multiple VRFs on a single adjacency.”  Moreno ¶ 24.
Regarding claim 11, Lastovetska teaches wherein the instructions further instruct the at least one processor to cause the network device (“Node - user or computer within the blockchain architecture (each has an independent copy of the whole blockchain ledger)” and “Miners - specific nodes which perform the block verification process before adding anything to the blockchain structure” at p. 10) to:
	obtain input data (“Nodes validate the transaction” at step 4 of “HOW BLOCKCHAIN WORKS” at pp. 11–12) to the consensus mechanism (“a consensus protocol. A consensus system is a set of network rules, and if everyone abides by them, they become self-enforced inside the blockchain.” at p. 13; “proof-of-work” at p. 13); and
	execute the blockchain task (“each node verifies the block and checks whether the information stated there is correct” at p. 13) based on the input data.
Regarding claim 12, while Lastovetska teaches wherein after sending (“The Block is sent to every node in the network” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11) the first IGP packet, the instructions further instruct the at least one processor to cause the network device to:
	receive (“The Block is sent to every node in the network” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11) a second obtained by a network device (“Node - user or computer within the blockchain architecture (each has an independent copy of the whole blockchain ledger)” and “Miners - specific nodes which perform the block verification process before adding anything to the blockchain structure” at p. 10) by executing the blockchain task (“each node verifies the block and checks whether the information stated there is correct” at p. 13);
	verify the block (“each node verifies the block and checks whether the information stated there is correct” at p. 13): and
	if the block has been verified and a consensus is reached, store the block on a blockchain (“The Block is added to the existing Blockchain” at step 5 of “HOW BLOCKCHAIN WORKS” at pp. 11–12),
	Lastovetska does not teach the second packet being a second IGP packet.
Moreno teaches a second IGP packet (“IGP packet” at ¶ 24; fig. 6, IGP packet item 70).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lastovetska’s second packet to be a second IGP packet as taught by Moreno to exchange routing data within an autonomous system.  Moreover, “to allow multiple VRFs on a single adjacency.”  Moreno ¶ 24.
Regarding claim 14, Lastovetska teaches a network system (“node” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11; the computer illustrated at step 1 of “HOW BLOCKCHAIN WORKS” at p. 11), wherein the system comprises a network device to perform operations according to claim 1 and a gateway device to perform operations according to claim 8.  Thus, references/arguments equivalent to those present for claims 1 and 8 are together equally applicable to claim 14.

Claims 2 and 13 are rejected under 35 U.S.C. § 103 as being obvious over Lastovetska in view of Moreno, and in further view of Choe et al. (US 2003/0067925 A1; filed July 11, 2002).
Regarding claim 2, while the Lastovetska/Moreno combination teaches the first IGP packet (“A Block that represents the transaction is created” at step 2 of “HOW BLOCKCHAIN WORKS” at Lastovetska p. 11; “new block is created” at Lastovetska p. 13) and a first field (“The moment a block is created, it automatically attaches a hash” at Lastovetska p. 12),
the Lastovetska/Moreno combination does not teach wherein the first IGP packet comprises a link state advertisement (LSA) header, the LSA header comprises a link state (LS) type field, and the first field comprises the LS type field; or
the first IGP packet comprises a link state packet protocol data unit (LSP PDU) type field, and the first field comprises the LSP PDU type field.
Choe teaches a payload (fig. 4, item 430) comprises a link state advertisement (LSA) header (fig. 4, item 440), the LSA header comprises a link state (LS) type field (fig. 4, item 442).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Lastovetska/Moreno combination’s first IGP packet to comprise a link state advertisement (LSA) header, the LSA header comprises a link state (LS) type field and for the Lastovetska/Moreno combination’s first field to comprise the LS type field as taught by Choe “to reduce the traffic among routing nodes (RNs) in a virtual area in which heavy traffic might result.”  Choe ¶ 16.
Regarding claim 13, claim 2 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 2 are equally applicable to claim 13.

Claims 3 and 7 are rejected under 35 U.S.C. § 103 as being obvious over Lastovetska in view of Moreno, and in further view of Shimamura (US 2019/0034465 A1; filed July 28, 2017).
Regarding claim 3, while Lastovetska teaches wherein the instructions further instruct the at least one processor to cause the network device to: execute the blockchain task (“each node verifies the block and checks whether the information stated there is correct” at p. 13), 
Lastovetska does not teach deciding to execute the blockchain task based on that a central processing unit (CPU) usage of the first network device is less than a threshold.
Shimamura teaches generating another block based on that a central processing unit (CPU) usage of a first network device (“computing device” at ¶ 92) is less than a threshold (“if the CPU usage is greater than 80 percent of capacity, the process may wait until the computing device has completed generating the other block” at ¶ 92 at least suggest that the process will continue if the CPU usage is less than 80 percent of capacity).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lastovetska’s execution of the blockchain task to be based on a central processing unit (CPU) usage of the first network device less than a threshold as taught by Shimamura “to record a sequence of data on the plurality of blockchains more quickly than would be the case if only a single blockchain were to be used.”  Shimamura ¶ 22.
Regarding claim 7, while Lastovetska teaches the instructions further instruct the at least one processor to cause the network device to: executing the blockchain task (“each node verifies the block and checks whether the information stated there is correct” at p. 13),
Lastovetska does not teach if the CPU usage of the first network device is greater than a threshold, stop executing the blockchain task.
Shimamura teaches if a CPU usage of a first network device (“computing device” at ¶ 92) is greater than a threshold, stop executing block generation (“if the CPU usage is greater than 80 percent of capacity, the process may wait until the computing device has completed generating the other block” at ¶ 92).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lastovetska’s execution of the blockchain task to be stopped if the CPU usage of the first network device is greater than a threshold as taught by Shimamura “to record a sequence of data on the plurality of blockchains more quickly than would be the case if only a single blockchain were to be used.”  Shimamura ¶ 22.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon rejected base claim 1 and intervening claim 4, but would be allowable if rewritten to include all of the limitations of base claim 1 and intervening claim 4.  See MPEP §§ 608.01(n), 707.07(j).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Vujičić et al., Blockchain Technology, Bitcoin, and Ethereum: A Brief Overview, 17th International Symposium INFOTEH-JAHORINA, pp. 1–6 (March 2018).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes reference character 52 on page 5/13 of the drawings appears just below “FIG. 4”.